Citation Nr: 0630185	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bradycardia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Boston, 
Massachusetts, which denied service connection for the 
following disabilities: post-traumatic stress disorder 
(PTSD), chronic obstructive pulmonary disease (COPD), heart 
disease, and degenerative arthritis.  The decision also 
reflects the denial of compensation under 38 U.S.C.A. § 1151 
for bradycardia.  Service connection for PTSD was 
subsequently granted in a February 2006 rating decision.  
During a travel Board hearing in June 2006, the veteran, 
through his representative, indicated he wished to withdraw 
his claim for service connection for degenerative arthritis.  
As the discussion has been reduced to writing in the hearing 
transcript at page 2, a withdrawal has been effected.  
38 C.F.R. § 20.204 (2005); Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993).  The veteran's testimony also indicated that 
he suffers from erectile dysfunction as a result of 
medications prescribed for his service-connected PTSD.  
Because this matter has not been previously addressed, the 
Board refers the issue to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.) 

 The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for bradycardia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Heart disease is not shown in service and no diagnosis is 
shown for heart disease until approximately 30 years after 
discharge from service; there is no competent medical 
evidence that shows a relationship between heart disease and 
service or a service-connected disability.

2.  Chronic obstructive pulmonary disease is not shown in 
service and no diagnosis is shown for heart disease until 
approximately 30 years after discharge from service; there is 
no competent medical evidence that shows a relationship 
between chronic obstructive pulmonary disease and service or 
a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.309, 3.310 (2005).

2.  Service connection for chronic obstructive pulmonary 
disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in January 2004, four 
months before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability.  Despite the inadequate 
notice provided to the veteran on the remaining three 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status was previously established.  
Since service connection for COPD and heart disease has not 
been established, the degree of disability and an effective 
date of these disabilities are not issues before the Board.  
In sum, the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  NOTE:  VA 
inpatient treatment records from May 2003 are not relevant to 
the claims for service connection for COPD, hypertension, and 
heart disease, as these disabilities are established as 
current disabilities by the current record and there is no 
indication that the outstanding treatment records address the 
etiology of COPD, hypertension, and coronary artery disease.  
See Counts v. Brown, 6 Vet. App. 473 (1994) (When there is no 
showing of the relevance of outstanding records, there is no 
duty to assist).  

The medical evidence is sufficient to resolve the issue in 
this case; there is no further duty to provide a medical 
examination or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board further finds that, in the absence 
of any competent evidence of any abnormal findings indicative 
of COPD during service or for many years thereafter, and with 
no competent evidence that suggests a nexus between the 
disease and any remote incident of service, a medical 
examination and/or opinion is not warranted with respect to 
the claims for service connection for COPD and heart disease.  
Id; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); compare Duenas v. Principi, 18 Vet. App. 512 (2004).  
There is sufficient medical evidence of record to make a 
decision on the claims on appeal.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For certain chronic disorders, such as cardiovascular-renal 
disease, including hypertension, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for disability that is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
argument, and a hearing, VA records for treatment from 2003-
2005, private medical records/reports, and records from the 
Social Security Administration.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or does not show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Heart Disease

The veteran contends that he has heart disease that is 
related to his active service, or to his service-connected 
post-traumatic stress disorder (PTSD), and therefore should 
be service connected.  A review of the record indicates that 
service connection for heart disease is not warranted.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In this case, recent treatment records 
indicate that the veteran had a myocardial infarction in 2000 
and has a current diagnosis of congestive heart failure, 
coronary artery disease, status post myocardial infarction, 
and hypertension.  There is no indication, however, that his 
current heart disabilities relate to an injury or disease 
incurred in service.  Service medical records are entirely 
negative for any findings attributed to heart disease.  In 
fact, in October 1968, the veteran underwent a physical 
examination for his impending separation from service, the 
clinical evaluation of his heart and chest was normal and his 
blood pressure was 108 systolic/60 diastolic, also within 
normal range.  The veteran did not identify any treatment for 
heart disease shortly after service; rather, the first 
indication of a heart disability arose by history, in 2000 
with his heart attack.  In sum, the evidence does not show an 
injury or disease in service or within the one-year 
presumptive period after discharge from service.  There is 
also no showing of chronicity of symptomatology from service, 
since there is a lapse of over 30 years between the veteran's 
discharge and any record of heart disease.  

As to secondary service connection, the veteran was service 
connected for PTSD in February 2006, rated at 50 percent from 
May 2003, but the records associated with his heart disease 
does not include any reference to PTSD as a causal or risk 
factor, such as a smoking history.  The veterans testified 
that he thought stress from PTSD caused a recent heart 
attack, but lay persons without medical training are not 
qualified to provide an opinion on matters such as medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).  

At his hearing before the Board, the veteran's representative 
also referred to studies showing a relationship between PTSD 
and heart disease, with reference to studies that had been 
done at a Boston-area VA medical center.  Generally, evidence 
in the nature of medical treatise evidence that simply 
provides speculative or generic statements that at not case 
specific or related to the facts of a veteran's specific 
claim is insufficient to establish service connection by 
means of such evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998).  Rather, such evidence must discuss generic 
relationships with a degree of certainly such that, under the 
facts of a specific case, there is at least plausible 
causality based on objective facts.  Sachs v. West, 11 Vet. 
App. 314, 317 91998).  

There is no indication that such information as described by 
the veteran's representative would provide the requisite 
degree of certainty of a causal medical relationship between 
PTSD and congestive heart failure or coronary artery disease 
in this case.  The veteran remains free, of course, to submit 
such studies as new and material evidence to reopen his claim 
at any time.  Based on the current record, however, there is 
no favorable medical evidence of a medical relationship 
between PTSD and the veteran's heart disease that would 
provide a basis for service connection at this time.  
38 C.F.R. § 3.310.  

COPD

Essentially, the veteran contends that he first experienced 
problems with breathing around 1997, when he underwent a 
marked increase in stress related to the death of his spouse.  
His testimony indicated that with the death of his wife, his 
service-connected PTSD also manifested itself and that his 
doctors told him that his difficulties with breathing were 
triggered by stress.  The Board concludes from review of the 
record that service connection for COPD is not warranted.

A veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Therefore, there is credible evidence 
that the veteran's difficulty with breathing had its onset in 
1997.  There is no credible evidence, however, that the 
veteran's COPD is directly related to service.  Service 
medical records are negative for any findings related to a 
respiratory disability.  In this regard, when the veteran 
underwent his separation physical examination, which included 
a chest X-ray, his lungs and chest were determined to be 
normal.  A span of close to 30 years exists between the 
apparent onset of symptoms in 1997 and the purported initial 
diagnosis of COPD, and the veteran's release from active 
duty.  There is no competent evidence that relates COPD to an 
injury or disease incurred in service.  In this regard, it is 
notable that the record is devoid of medical evidence that 
apparently relates the veteran's service, including his 
service-connected PTSD, to COPD.  The record shows only what 
the veteran's personal belief is and what his physicians 
purportedly told him.  

Regarding the veteran's personal belief concerning what 
caused his COPD, it must be recognized that causative factors 
of a disease amount to a medical question; therefore, only n 
opinion from a trained medical professional would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  There is no indication in the record that the 
veteran has the requisite qualifications to render a 
competent medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen, supra.  With regard to the 
veteran's testimony that his doctors related his COPD with 
stress, the Court has found that these type of assertions, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the 
veteran's memories of what was purportedly told to him by his 
doctors may not constitute competent medical evidence.  

In sum, there is no direct evidence that the veteran incurred 
COPD in service or that his COPD is secondary to his service-
connected PTSD or aggravated thereby.  Accordingly, the Board 
finds that service connection for COPD is not warranted.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for heart disease is denied.


REMAND

As previously noted, a review of the record indicates the RO 
sent the veteran two VCAA notification letters.  Neither of 
these letters pertain to the veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for bradycardia. 
 The Board has considered whether the error of providing no 
VCAA notice with regard to this issue is harmless, but is 
unable to draw such a conclusion.  Thus far, the appellant 
has not identified any evidence in support of his claim other 
than VA treatment records.  In this regard, however, it is 
notable that the veteran has asserted what favorable 
statements physicians have made to him, but has not provided 
any statements directly from physicians.  In any case, it is 
not for the Board to predict what evidentiary development may 
or may not result from the notice required by the VCAA.  See 
Huston v. Principi, 17 Vet. App. 195, 203 (2003).  Here, 
because the veteran has not had the opportunity to benefit 
from and react to the notices that the Secretary was and is 
obligated to provide, any conclusion by the Board that the 
veteran has not been prejudiced would be speculation.  See 
Daniels v. Brown, 9 Vet. App. 348, 353 (1996) (Court unable 
to conclude error not prejudicial where "it is possible that 
the appellant would have sought and obtained additional 
medical opinions, evidence, or treatises").  

A review of the record also reveals that all pertinent VA 
records pertaining to the claim for § 1151 compensation have 
not been associated with the file.  The records show the 
veteran's hospitalization at a VA medical center (VAMC) began 
on May 7, 2003, and that he was transferred to a private 
hospital for treatment of a drug overdose on the 14th.  VA 
inpatient records begin on the 15th of May.  The veteran's 
testimony also indicated additional injuries from falling 
unconscious due to over medication.  There are no VA 
treatment records in the file for the period when the 
circumstances giving rise to the § 1151 compensation claim 
allegedly occurred.  A full and fair evaluation of the claim 
cannot be accomplished without these records.

Finally, it is notable that treatment reports from the 
private medical facility where the veteran was treated for 
bradyarrhythmia indicate that the disorder developed as a 
result of an overdose of prescription medication.  In this 
regard, one of, if not the first, treatments administered at 
the private facility was to remove a Fentanyl patch.  Current 
treatment records also show that the veteran's heart disease 
may now be worse, in that a current diagnosis of congestive 
heart failure (CHF) is shown.  Treatment records from the 
2003 timeframe show the medical history as negative for CHF.  
Consequently, the Board is of the opinion that additional 
medical evidence is needed to resolve the veteran's claim for 
§ 1151 compensation for bradycardia.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating (schedular and extraschedular) and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC should obtain VA records of 
inpatient treatment from May 7-14, 2003, 
and associate these records with the file.

3.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule the veteran for a VA heart 
examination by a physician, other than any 
VA physicians who treated the veteran in 
May 2003, (to include a fee basis 
examination, if required) for the purpose 
of determining the approximate onset date, 
nature and etiology of 
bradycardia/bradyarrythmia present during 
the veteran's May 2003 hospitalization, 
including any residuals thereof, that may 
currently be present.  The physician is 
requested to review a copy of this remand 
and the claims file in conjunction with 
the examination.
 
Following a review of the relevant medical 
evidence in the claims file, the history 
obtained from the veteran, the heart 
examination, and any tests that are deemed 
necessary, the examiner is requested to 
opine:  (i) whether it is at least as 
likely as not that the veteran' s 
bradycardia/ bradyarrythmia caused or 
aggravated any heart disability; and (ii) 
whether it is at least as likely as not 
that the veteran's 
bradycardia/bradyarrythmia is the 
proximate cause of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable.

The examiner should be asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  

4.  The RO should then readjudicate the 
claim for § 1151 compensation for 
bradycardia.  If the claim remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case, and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


